Citation Nr: 0906825	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  05-27 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for ulcerative colitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active duty from October 1994 to 
December 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.


FINDINGS OF FACT

1.  Ulcerative colitis was not noted at the time of the 
appellant's entry into active service.

2.  Clear and unmistakable evidence shows that the 
appellant's ulcerative colitis was diagnosed prior to his 
entry into active service.

3.  Clear and unmistakable evidence shows that there was no 
permanent increase in underlying severity of the appellant's 
ulcerative colitis during his active service.


CONCLUSION OF LAW

Ulcerative colitis clearly and unmistakably existed prior to 
service, and it was not aggravated by active service.  38 
U.S.C.A. §§ 1110, 1111, 1153 (West 2002 and Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  


Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the appellant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.

Prior to the final re-adjudication of the instant case, the 
RO's letters, dated in December 2003, May 2004, and March 
2006, advised the appellant of the foregoing elements of the 
notice requirements.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by issuance of 
a fully compliant notification followed by a re-adjudication 
of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the appellant's 
service medical records and his identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Moreover, the RO has provided the appellant with a VA 
examination for the purpose of determining the presence, 
severity, and etiology of his current ulcerative colitis.  
The Board also acquired an independent medical opinion 
concerning possible aggravation of the appellant's condition 
during his active service.  Finally, there is no indication 
in the record that additional evidence relevant to the issue 
being decided herein is available and not part of the record.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Historically, the appellant served on active duty from 
October 1994 to December 1994.  The claim herein arise from 
his disagreement with a July 2004 rating decision denying 
entitlement to service connection for ulcerative colitis.

Prior to entering active duty service, the medical evidence 
of record included a treatment report marking the onset of 
the appellant's ulcerative colitis sometime in 1989, but did 
not further elaborate on his symptoms or treatment.  The 
first pre-service treatment report wherein relevant symptoms 
and treatments were discussed was dated in January 1991, but 
did not include a diagnosis.  

The remainder of the pre-service medical treatment reports of 
record demonstrated that the appellant's condition was 
diagnosed as ulcerative colitis sometime in 1992.  These 
treatment reports consistently noted that the appellant 
presented with complaints of frequent bowel movements, 
abdominal pain, and bloody stools.  As the prescribed 
treatment regiment progressed, the appellant's symptoms began 
to abate.  By February 1993 the appellant's ulcerative 
colitis was deemed in remission.  As a result of this 
remission, the appellant's drug therapy was reduced.

In September 1994, the appellant underwent a pre-enlistment 
medical screening, at which time he reported no significant 
medical history.  Later that same month, the appellant 
underwent an enlistment examination.  On the resulting 
examination report, the appellant described his then present 
health as "good," and reported that he had no past stomach 
or intestinal trouble.  The remainder of this examination 
report was negative for any significant medical history.

On November 3, 1994, the appellant presented with complaints 
of watery stool with bright red blood and mucus for the 
previous 2 days.  During bowel movements, the appellant 
reported experiencing abdominal cramping, but denied trauma, 
itching, or burning.  After clinical tests were accomplished, 
the appellant was instructed to take Kaopectate, increase 
water intake, and refrain from consuming dairy products for 
24 hours; no diagnosis was provided.

On November 8, 1994, the appellant returned for a follow-up 
appointment.  In the resulting treatment report, the 
appellant was noted as having blood in his stool for the 
previous 2 weeks and that he was experiencing no relief from 
prescribed medications.  Based on tests performed on November 
3, the appellant's condition was preliminarily assessed as 
ulcerative colitis.

In a separate entry dated November 8, 1994, the appellant 
reported a history of ulcerative colitis and that this 
condition was diagnosed when he was 14 years old.  It was 
also noted in this treatment report that the appellant 
admitted to falsifying his entrance examination with respect 
to this condition.

Of record were several inservice treatment reports dated 
between November 8, 1994 and November 22, 1994, wherein the 
appellant received treatment for his ulcerative colitis.  As 
noted in reports dated November 14 and November 17, the 
appellant's pre-service treatment reports that documented the 
diagnosis of and treatment for ulcerative colitis were 
reviewed.

On November 22, 1994, the Entrance Physical Examination Board 
(EPSBD) was convened to assess the appellant's fitness to 
continue serving on active duty.  After reviewing the 
appellant's condition, the EPSBD found that the appellant's 
condition preexisted service and that it was not aggravated 
during service.  Furthermore, the EPSBD noted that the onset 
of the appellant's condition was sometime in 1989.  The EPSBD 
found the appellant to be medically unfit for enlistment or 
induction into active service and, thus, recommended that the 
appellant meet with the Medical Board for consideration of 
separation.  The appellant's Form DD-214 noted that he was 
discharged from active service for "failure to meet 
procurement medical fitness standards."

From April 1995 to October 2005, the medical evidence of 
records noted that the appellant's ulcerative colitis was 
manifested by abdominal cramping, rectal bleeding, persistent 
mucosal irregularity, frequent bowel movements, a bowel 
obstruction, bowel adhesions, bloody and loose stools, and an 
anal fissure.  During this period of time, the appellant 
underwent several surgical and medical procedures including a 
sigmoidoscopy, total abdominal colectomy, exploratory 
laparotomy, and ileoanal pull-through.  However, none of the 
medical evidence during this period of time included an 
etiological opinion linking the appellant's ulcerative 
colitis to his active service or contained an opinion that 
his ulcerative colitis was aggravated by his active service.

The appellant originally submitted his claim of entitlement 
to service connection for ulcerative colitis in December 
2003, which was denied in a July 2004 rating decision.  After 
appealing to the Board, the claim was remanded so that 
relevant treatment records could be associated with the 
appellant's claims folder and, thereafter, be evaluated as 
part of his claim.  After these treatment records were 
associated with his claims folder, the denial of the 
appellant's claim was continued by the October 2007 statement 
of the case; his claim was then remitted to the Board.

In July 2008, the Board requested a medical opinion 
concerning an outstanding question involved in the 
appellant's appeal.  This request asked D. Bower, M.D., to 
opine as to whether or not the appellant's "pre-existing 
ulcerative colitis was aggravated during active service."  
The appellant was notified of the Board's request for a 
medical opinion by a letter also dated in July 2008.

In a response dated in November 2008, Dr. Bower stated the 
following:

The natural history of ulcerative 
colitis (UC) includes alternating 
episodes of flares and remissions.  The 
timing, duration, severity[,] and 
prognosis of the flares vary.  There are 
no randomized studies or evidence to 
show with any degree (i.e., 
statistically) of certainty that 
activities similar to active duty 
service as etiological factors for a UC 
flare.  Thus, the inservice ulcerative 
colitis symptoms and post-discharge 
symptoms and related surgeries [do] not 
indicate an identifiable permanent 
increase in severity that was beyond the 
natural process of the disease.

Medical records show a preexisting 
stable ulcerative colitis while on drug 
therapy with a flare occurring one month 
after stopping drug therapy.  There is 
medical evidence to show that flares 
will occur if maintenance therapy is 
stopped.  So it is more likely than not 
that the patient had incomplete 
remission that flared after stopping 
therapy leading to inservice symptoms 
and post-discharge symptoms and related 
surgeries.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In order to 
establish service connection for a claimed disorder, the 
following must be shown: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Moreover, every appellant shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut 
the presumption of sound condition under 38 U.S.C.A. § 1111, 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  38 C.F.R. § 
3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner 
v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  The 
appellant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  See 
Cotant v. Principi, 17 Vet. App. 116, 132 (2003).

The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any "increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 U.S.C.A. § 1153.  
If this burden is met, then the appellant is not entitled to 
service-connected benefits.  However, if the government fails 
to rebut the presumption of soundness under section 1111, the 
appellant's claim is one for service connection.  This means 
that no deduction for the degree of disability existing at 
the time of entrance will be made if a rating is awarded.  
Wagner, 370 F.3d at 1096.

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999).  It is an onerous evidentiary standard, requiring 
that the no-aggravation result be "undebatable."  Cotant, 
17 Vet. App. at 131.

Here, the pre-enlistment screening and service entrance 
examination indicated no significant medical history with 
respect to ulcerative colitis.  See 38 C.F.R. § 3.304(b) 
(noting that only where a condition is recorded in an 
examination report is it presumed to pre-exist service).  
Accordingly, the appellant is presumed sound upon entrance.  
Rebutting the presumption of soundness is a two-part 
analysis: the VA must demonstrate by clear and unmistakable 
evidence that ulcerative colitis preexisted service and was 
not aggravated during service.

The Board finds that there is clear and unmistakable evidence 
that ulcerative colitis preexisted active service.  The 
medical evidence of record demonstrated that the appellant's 
condition began sometime in 1989 and that it was diagnosed as 
ulcerative colitis sometime in 1992, approximately two years 
before he entered active service.  Moreover, after reviewing 
the appellant's condition, the EPSBD found that the 
appellant's condition began sometime in 1989 and, thus, 
preexisted service.  

As noted above, rebutting the presumption of soundness is a 
two-part analysis.  There must also be clear and unmistakable 
evidence that ulcerative colitis was not aggravated during 
service.  A preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease or disorder.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  This includes medical facts 
and principles that may be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  An appellant seeking service connection by 
aggravation is not entitled to presumption of aggravation in 
service, where there was temporary worsening of symptoms, but 
the condition itself did not worsen.  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).

The Board finds that there is clear and unmistakable evidence 
that ulcerative colitis was not aggravated by service.  38 
U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.304(b).  In its 
November 22, 1994 report, the EPSBD found that the 
appellant's preexisting ulcerative colitis was not aggravated 
during active service; a finding that was approved by 3 
medical doctors.  Moreover, Dr. Bower opined that the 
appellant's "inservice ulcerative colitis symptoms and post-
discharge symptoms and related surgeries [do] not indicate an 
identifiable permanent increase in severity that was beyond 
the natural process of the disease."  Dr. Bower further 
opined that "it is more likely than not that the patient had 
incomplete remission that flared after stopping therapy 
leading to inservice symptoms and post-discharge symptoms and 
related surgeries."  Accordingly, clear and unmistakable 
evidence demonstrates that ulcerative colitis was not 
aggravated by active service.

As clear and unmistakable evidence shows both that ulcerative 
colitis preexisted service and was not aggravated in service, 
the presumption of soundness is rebutted.  Accordingly, 
service connection for ulcerative colitis is not warranted.  
Wagner, 370 F.3d at 1096.


ORDER

Service connection for ulcerative colitis is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


